Citation Nr: 1703093	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-47 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disability, to include bruxism.

2.  Entitlement to a rating in excess of 10 percent for muscle hernia of the right anterior compartment/anterior compartment syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis of a dental condition subject to service connection for compensation purposes.

2.  The evidence of record does not relate the Veteran's bruxism to his military service or to a service-connected disability.

3.  Throughout the pendency of the appeal, the Veteran's muscle hernia of the right anterior compartment/anterior compartment syndrome has resulted in no more than moderate disability, as demonstrated by consistent complaints of pain, fatigue, and weakness. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a disability rating in excess of 10 percent for muscle hernia of the right anterior compartment/anterior compartment syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in January and February 2009 and satisfied the duty to notify provisions with respect to service connection and increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his identified and available VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a VA examination is not required in the claim for a dental disability as the evidence does not establish a current dental condition subject to connection for compensation purposes.  Moreover, the competent evidence of record does not suggest a link between the Veteran's current bruxism and his military service.  There is no evidence of continuity of symptomatology, and the first evidence of this disability was nearly 8 years after military discharge.  Further, the Veteran does not contend any symptoms or that he received treatments for his bruxism earlier than documented in the record.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In addition, there is no medical evidence or other competent evidence relating the Veteran's bruxism to his military service.  Thus, a VA medical examination addressing the etiology of this condition is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no medically competent evidence or credible lay evidence that any dental condition shown in service and no competent evidence of a link to service.  While the Veteran is seeking service connection for an unspecified dental disability and has indicated that he has bruxism, the only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no competent and credible evidence of a dental condition, to include bruxism, in service and no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

With respect to the increased rating claim, the Veteran initially underwent QTC examination in March 2009, and pursuant to a July 2015 Board Remand, he underwent additional VA examination in February 2016.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  The examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R.  § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Furthermore, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2016).

Here, the Veteran does not allege, nor does the evidence show that he had any dental disability in service.  Service treatment records do not show any complaints of, treatment for, or a diagnosis of any dental trauma during your active duty military service.  While the records note that the Veteran sustained some contusions and bruises from a motorcycle accident in February 1998, there was no specific indication that the motorcycle accident at that time caused dental trauma.  The Physical Evaluation Board examination in April 2000 also did not reference any chronic dental problems as a result of the motorcycle accident in 1998.

VA dental treatment records reflect that when the Veteran was seen for periodic oral evaluation in May 2013, dental examination revealed 1 missing tooth and 2 caries.  Dentition exhibited no apparent evidence of dental pathology, and no significant tooth mobility was noted.  The periodontal assessment was chronic generalized slight gingivitis.  Consequently, a current dental disability is established for compensation purposes.  See 38 C.F.R. § 4.150.  

In December 2008, the Veteran filed the present claim of service connection for 'teeth,' without specifying the nature of the dental disability claimed.  In February 2009, he submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the VA) in which he indicated that he was seen by a dentist, Dr. T.J.C., for grinding of teeth (bruxism) in May 2008.  A March 2009 note from T.J.C., D.D.S. confirms that the Veteran was seen in August 2008 for mild temporomandibular joint (TMJ) pain related to night time bruxism.  It was noted that the Veteran indicated he felt that he was under a lot of distress and he was placed in soft night guard.  

To extent that the Veteran is seeking service connection for bruxism, the evidence of record fails to establish a nexus between the Veteran's current bruxism and his service.  As noted above in detail, the Veteran's service treatment records are completely negative for any complaints or diagnosis of any dental condition, to include bruxism.  After separation from service, the first, and the only, post-service evidence of record demonstrating a diagnosis of bruxism is dated in August 2008, which is approximately 8 years after service separation.  Initially, the Board points out that the passage of many years between discharge from active service and the lack of documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  More significantly, the Veteran does not contend that he has experienced any symptoms related to this condition in service or prior to the initial diagnosis.

Additionally, there is no competent opinion of record as to whether the Veteran's current bruxism is related to his active service or to a service connected disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The Veteran has indicated that he currently suffers from bruxism but does not identify any in-service condition or incident that might link his present condition back to his military service.  In addition, the Veteran's bare lay statements alone are not sufficient to trigger the need for a VA examination as discussed at the beginning of this decisions.  See Colantonio and Waters, supra.

Accordingly, the Board concludes that the weight of the evidence is against the Veteran's claim of service connection for a dental disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Therefore, the claim is denied.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern for an increased rating for a service-connected disability is the present level of disability. Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's service-connected muscle hernia of the right anterior compartment/anterior compartment syndrome is evaluated as a disability manifested by a muscle injury.  Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4) (2016).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d) (2016). 

The Veteran's service-connected muscle hernia of the right anterior compartment/anterior compartment syndrome is currently rated as 10 percent disabling under Diagnostic Code 5312 for a disability of Muscle Group XII.  The muscles in Muscle Group XII affect dorsiflexion, extension of the toes, and stabilization of the arch of the foot and include the anterior muscles of the leg, which include the tibialis anterior, extensor digitorum longus, extensor halluces longus, and peroneus tertius.  Under Diagnostic Code 5312, a noncompensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.

Upon review, the Board finds the Veteran's muscle hernia of the right anterior compartment/anterior compartment syndrome results in moderate disability throughout the pendency of the appeal.  Here, the record shows consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, to include pain, fatigue, and weakness.  

With respect to the type and history of the Veteran's injury, service treatment records show that following a motorcycle accident in February 1998, the Veteran complained of pain in both medial thighs secondary to a striking gas tank.  On physical examination, no deformity was shown.  There was mild tenderness to palpation in both adducto compartments.  The diagnosis was bilateral thigh contusions.  Service treatment records dated September 1999 reflect that the Veteran complained of right lateral shin pain since June 1999, with a nodule on the lateral shin which protruded out and was tender to palpation on the right tibia.  There was pain with weight bearing and dorsiflexion of the ankle.  The assessment was shin splints/herniation.  

On VA examination in March 2009 QTC examination, the Veteran reported being diagnosed with muscle hernia of the right anterior compartment.  The condition had existed since 1999.  The location of the condition was the right leg.  The Veteran was not sure what caused the hernia, it was possibly due to the motorcycle accident in 1998.  It was noted that the wound was deep penetrating and the Veteran received treatment, including hospitalization, for 12 week(s).  The extent of the injury involved the muscle.  The injury did not involve blood vessels, bone, fascia and nerve.  The Veteran reported pain in the right leg which occurred constantly.  The pain traveled to down to the foot and was sharp.  On a scale of 1 to 10 (10 being the worst pain), the pain level was at 10.  The pain could be elicited by physical activity and was relieved by rest.  At times of pain, he had to stop and rest.  He described additional symptoms of numbness in the right foot.  

The examiner noted from the muscle injuries, the Veteran currently had loss of strength, weakness, easy fatigability and pain but he had no impairment of coordination or inability to control movement.  These were all daily problems.  There were complications from the muscle injuries, including pain, weakness, and numbness in the right foot.  However, it did not include prolonged infection, intermuscular scarring, and adhesion of scar to the bone.  The Veteran was not receiving any treatment for his condition.  He was unable to return to the original service duty that he was performing at the time of injury.  The injuries affect body functioning as there was no weight bearing on the right leg and no standing for long periods.  He stated he could not keep up with his normal work requirements because he was not able to climb ladders.  Regarding functional impairments, the Veteran reported inability to bear weight on the right leg, stand for prolonged periods, or climb ladders.

On physical examination, the Veteran's posture was within normal limits.  His gait was with a limp, favoring the right lower leg.  The right hand was the dominant hand.  The muscle group involved was: XII.  Palpation of the muscle reveals no loss of deep fascia or muscle substance and no impairment of muscle tone.  There was no muscle wound present.  There were no signs of lowered endurance or impaired coordination.  For muscle group XII, muscle strength was graded at 5.  The muscle injury affected the particular body part function it controlled: the Veteran was unable to maintain dorsiflexion against firm pressure.  The Veteran could give 5/5 strength for only 1 or 2 seconds.  There was herniation of the right anterior compartment muscles muscle which did not require support by a truss or belt.  The muscle injury did not involve any tendon, bone, joint or nerve damage.  Neurologically, peripheral nerve involvement was not evident during examination.

The diagnosis was muscle hernia of the right anterior compartment.  The examiner noted the Veteran's condition was active.  The subjective factors were pain, intermittent numbness of right foot, pain worse with standing and walking for long periods.  The objective factors were giving way with dorsiflexion against firm pressure after 1 or 2 seconds.  The effect of the condition on the Veteran's usual occupation was pain, difficulty climbing ladders or stairs at construction job, inability to carry heavy objects.  The effect of the condition on the daily activity was pain, inability to exercise or carry heavy objects.

During a February 2016 VA examination, the Veteran reported a history of non-penetrating muscle injury; the symptoms began in 1998 with pain and weakness from a motor cycle wreck in service.  He currently experienced pain.  The affected muscle group was Group XII, which consisted of anterior muscles of the leg, including tibalis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius that controlled the function of dorsiflexion and extension of the right toes and stabilization of arch.  On examination, the Veteran did not have any scars or any known fascial defects associated with the muscle injury.  The Veteran's muscle injury did not affect muscle substance or function.  Cardinal signs and symptoms of muscle disability included consistent fatigue-pain, but did not include loss of power, weakness, lowered threshold of fatigue, impairment of coordination, or uncertainty of movement.  The Veteran did not have any muscle atrophy.  He occasionally used braces due to right leg and knee condition.  He did not have any other pertinent physical findings, complications, conditions of signs or symptoms.  The impact of the muscle injury on the Veteran's ability to work was that prolonged driving was a problem.

Based on the foregoing evidence, the Board finds that the evidence does not demonstrate that the Veteran's muscle hernia of the right anterior compartment/anterior compartment syndrome warrants a disability rating in excess of 10 percent at any time during the pendency of the appeal.

The evidence does not reflect that the Veteran incurred a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts and intermuscular scarring.  Although the March 2009 QTC examination states the wound was deep penetrating, the Board infers that this is an incorrect statement as the report shows no evidence of entrance or exit scar(s).  Rather, it specifically stated on examination, there was no muscle wound.  Further, the Veteran reported a history of non-penetrating muscle injury and that the symptoms began in 1998 with pain and weakness from a motor cycle wreck in service.  Service treatment records do not reflect any findings relating to deep penetrating wound of any kind.  Although the Veteran was hospitalized, the pertinent diagnoses only included laceration wound to the head and contusion of thigh.

Additionally, the evidence does not demonstrate an inability to keep up with work requirements.  In this respect, the Board notes that the Veteran reported during the March 2009 QTC examination that he could not keep up with normal work requirements because he was not able to climb ladders; however, the examination report does not indicate that the Veteran had been forced to leave his position or change his position at work; it merely states that the Veteran has difficulty climbing ladders or stairs at construction jobs.  The February 2016 VA examination report notes that the Veteran's muscle disability impacts his ability to work due to the fact that prolonged driving is a problem.  However, his VA treatment records reflect that he has been treated for a nonservice-connected left ankle condition after he fell off from a ladder when he was attacked by hornets causing him to jump off the ladder.  A November 2010 VA orthopedic surgery note shows that the Veteran owns a seamless gutter company and typically does not need to do much ladder work.  

Furthermore, the evidence does not reflect indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles, and tests of strength and endurance did not demonstrate positive evidence of impairment at any time during the pendency of the appeal.  VA examination in March 2009 noted that the Veteran currently had loss of strength, weakness, easy fatigability and pain.  However, there were no signs of lowered endurance or impaired coordination.  For muscle group XII, muscle strength was graded at 5/5.  Likewise, the February 2016 VA examiner did not find any cardinal signs and symptoms of the muscle disability other than consistent fatigue-pain.  No loss of power, weakness, lowered threshold of fatigue, impairment of coordination, or uncertainty of movement was shown.  Muscle strength testing revealed normal muscle strength of 5/5 in all muscle groups.

The March 2009 examiner stated the muscle injury did not involve any joint or nerve damage.  As such, the Board finds the evidence does not establish entitlement to a separate rating under any other diagnostic code for a disability associated with the Veteran's service-connected muscle hernia of the right anterior compartment/anterior compartment syndrome. 

As noted above, the Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has recognized the Veteran's consistent reports of symptoms of pain, fatigue, and sense of weakness and considered his statements that his disability affected his performance of his work duties.  In addition, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Based on a review of all the evidence, however, the Board finds the evidence does not support a disability rating greater than 10 percent, for muscle hernia of the right anterior compartment/anterior compartment syndrome, throughout the pendency of the appeal.  38 C.F.R. § 4.73, Diagnostic Code 5312; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R.  § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected muscle hernia of the right anterior compartment/anterior compartment syndrome is evaluated as a muscle disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.73, Diagnostic Code 5312.  Throughout the pendency of the appeal, the Veteran's residuals were manifested by pain, fatigue, and weakness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  A rating in excess of that assigned is provided for certain manifestations of a muscle disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology throughout the pendency of the appeal, and therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.73, Diagnostic Code 5312; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the record reflects that the Veteran has continued to work as he is self-employed in a construction job.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a dental disability, to include bruxism, is denied.

Entitlement to a rating in excess of 10 percent for muscle hernia of the right anterior compartment/anterior compartment syndrome is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


